The very able briefs filed in this court when Leake v. Watson, 60 Conn. 498,21 A. 1075, was before it for decision substantiate the recollection of older members of the bar that lawyers were then generally of the opinion that a gift in remainder to the "heirs" of a life tenant was valid, the then existing statute of perpetuities being considered to require only that the remainder vest immediately at the death of the life tenant. Leake v. Watson upset that opinion, by construing the statute to require that any estate, to be valid, must vest in no more remote descendants than the children of one who was living at the death of the testator. Undoubtedly this decision had the effect of invalidating many testamentary *Page 113 
provisions, and aroused in bench and bar an antipathy to the statute that served to fortify the proper rule of construction growing out of the fair assumption that a testator would intend a valid rather than an invalid provision in his will. That situation, while it may explain such a testamentary disposition as the one before us, cannot justify overturning the fundamental rule that the terms of a will are to be given their primary meaning unless, as the majority opinion expresses it, "the will, read in the light of the circumstances surrounding the testator, clearly indicates that he used the words in a different meaning."
The majority opinion, in finding in the instant case such a clear indication, stresses the evident preference of the testator for the Johnson family, and then purports to apply the very logical process of contrasting the intent which it is necessary to ascribe to the testator according as he is assumed to have used the phrase in question in one or the other of its suggested meanings; but the vice of the opinion lies in this, that over against the intent that is to be attributed to him if the words "lawful heirs" are to be construed to mean children, is set, not the intent which would have led him to use them in a broader sense, but the effects which must follow from the invalidity of the provisions if that construction is adopted, effects which are entirely foreign to any intent which he could by any possibility have held, and which result, contrary to his expectation that the provisions of the will would carry the property, from the application of the statute against perpetuities; surely such a comparison affords no sound basis for argument. The majority opinion also points to the testator's expressed desire for equality among the beneficiaries; but what he wishes is that "said Frank C. Johnson, his mother, Jane C. Johnson, and his sisters, Hattie E. Haugh and *Page 114 
Gertrude A. Johnson, shall have such equal, or nearly equal, portions of my estate, as I am able to give them," and that wish is fulfilled, however we construe the phrase in question; indeed, the inclusion of the mother with her children precludes any thought that he intended an equality embracing other generations; and, if he had intended that, it is secured as much by one construction of the words, "lawful heirs," as by the other. The third consideration suggested by the majority opinion arises out of the words of the seventh article, wherein the testator directs that upon the death of each of the life beneficiaries the principal of the fund provided for him or her is to be transferred to "his, or her child, or children and the legal representatives, if any there be, of such child or children, deceased, in equal portions, . . . and in default of such lineal descendants," then to others; and the opinion, finding here the testator's explanation of what he meant by "lawful heirs," first assumes "legal representatives" to mean children and so gives to the correlative "lineal descendants" a like meaning; but apart from the lack of any foundation for its underlying assumption, this argument gets nowhere; for it would make "lawful heirs" include, not only the children of the named beneficiaries, but their children as well, and this would bring about a violation of the statute just as much as would result from giving the phrase its primary meaning.
Truth to tell, there is not any logical basis for construing that phrase to mean children. The seventh article does, indeed, show the intention of the testator, but it is not that which the majority opinion finds evidenced there. In preceding articles he has established trust funds for Mrs. Johnson and each of her daughters and in each instance at the death of the life beneficiary has given the principal to "her lawful heirs *Page 115 
forever." In the seventh article he gives directions as to the administration of these trusts; he tells how the funds shall be invested and the income paid over; and then, in the part above quoted, he gives instructions as to the disposition of the principal sums provided for each when he or she shall die. He has given it to his or her "lawful heirs"; now he directs its transfer to his or her children, or if any have died, to legal representatives, and he correlates with this disposition, the phrase "lineal descendants" in the next clause. The only rational explanation of these provisions lies in giving to the words "lawful heirs" a meaning which would include more remote generations than the children of the named beneficiaries. As the majority opinion points out, if this be the meaning of the words "lawful heirs" as used in this connection, the same words must be given a like meaning when used elsewhere in the will.
If authority were needed to support this view, it is amply found in Bridgeport Trust Co. v. Parker,97 Conn. 245, 116 A. 182.